Statement of Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The art of record neither teaches nor fairly suggests the system and method of independent claims 18 and 27, respectively, including the following combination of limitations defining the main invention/embodiment:
27.	A method comprising: 
determining that a source volume and a destination volume are out of synchronization; 
concurrently in response to the determining that a source volume and a destination volume are out of synchronization: 
creating a first snapshot of the source volume; and 
continuing to service write commands directed to the source volume from a host; 
determining that the destination volume is available to 
resume synchronous data replication subsequent to creating the 
first snapshot; 
in response to determining that the destination volume is available to resume synchronous data replication: 
quiescing write commands from the host directed to the source volume; and 
creating a 
identifying a set of one or more inconsistent data blocks between the first snapshot and the second snapshot; 
essentially simultaneously: 
sending the set of one or more inconsistent data blocks from a source node to a destination node; and 
performing the synchronous data replication between the source volume and the destination volume; 
accessing a data block from among the one or more 
inconsistent data blocks; 
determining that the accessed data block is a most recent version of the data block relative to a corresponding data block at the destination volume; and 
applying the accessed data block to the destination volume.



Independent claim 18 is similar in scope to that of claim 18 and is allowed accordingly.



2.	Claims 18-35 renumbered as 1-18 are allowable over the prior art of record.

Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 7:30AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/Primary Examiner, Art Unit 2139